In re American National Fire Ins. Co.; Pacific Insurance Co.;—Other(s); applying for supervisory and/or remedial writs; Parish of Calcasieu, 14th Judicial District Court, Div. “F”, No. 93-2349; to the Court of Appeal, Third Circuit, No. CW98-0131.
Granted. Ruling of trial court reversed. It is ordered that defendants be permitted to call Dr. Burris as an expert witness. See Walker v. City Club of Lake Charles, 98-0247 (La. 1/12/98), 709 So.2d 686.
CALOGERO, C.J., and KIMBALL, J., would deny the writ.
KNOLL, J., not on panel.
LEMMON, J., concurs. Objections pursuant to La.Code Evid. art. 403 may be made during the trial.